              Case 2:19-cv-00098-MHT-JTA Document 3 Filed 02/05/19 Page 1 of 2




AO 440(Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                  Middle District of Alabama




                      GAVIN MCINNES

                           Plaintiff(s)
                                v.                                     Civil Action No.   a•iq-c.v-qic-,Atv        f..r/




  THE SOUTHERN POVERTY LAW CENTER, INC.

                          Defendant(s)


                                               SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address)

                                     THE SOUTHERN POVERTY LAW CENTER, INC.
                                     400 WASHINGTON AVENUE
                                     MONTGOMERY,AL 36104



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                     G. BARON COLEMAN
                                     PO BOX 789
                                     MONTGOMERY,AL 36101-0789


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                          Debra P. Hackect
                                                                         CLERK OF CI URT


Date:
                                                                                    Signature of erk or Deputy Clerk
               Case 2:19-cv-00098-MHT-JTA Document 3 Filed 02/05/19 Page 2 of 2




AO 440(Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                   PROOF OF SERVICE
                    (This section should not bellied with the court unless required by Fed. R. Civ. P. 4 (I))

          This summons for (name ofindividual and title, ifany)
 was received by me on (date)

          CI I personally served the summons on the individual at(place)
                                                                                 on (date)                           ; or

          CI I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                              , and   mailed a copy to the individual's last known address; or

          GI I served the summons on (name ofindividual)                                                                      , who is
           designated by law to accept service of process on behalf of(name oforganization)
                                                                                on (date)                            ; or

          CI I returned the summons unexecuted because                                                                             ; or

          GI Other (specift):




          My fees are $                          for travel and $                    for services, for a total of$          0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server's signature



                                                                                        Printed name and title




                                                                                             Server's address

Additional information regarding attempted service, etc:
